UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission file number: 0-24071 SOVRAN ACQUISITION LIMITED PARTNERSHIP (Exact name of Registrant as specified in its charter) Maryland 16-1481551 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6467 Main Street Williamsville, NY 14221 (Address of principal executive offices)(Zip code) (716) 633-1850 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the exchange Act). Large Accelerated Filer[ X ]Accelerated Filer[]Non-accelerated Filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[ X ] - 1 - Part I. Item 1. Financial Information Financial Statements SOVRAN ACQUISITION LIMITED PARTNERSHIP CONSOLIDATED BALANCE SHEETS (dollars in thousands, except unit data) September 30, 2007 (unaudited) December 31, 2006 Assets Investment in storage facilities: Land $235,662 $208,644 Building, equipment, and construction in progress 1,067,081 935,260 1,302,743 1,143,904 Less: accumulated depreciation (177,988) (155,843) Investment in storage facilities, net 1,124,755 988,061 Cash and cash equivalents 8,504 47,730 Accounts receivable 2,925 2,166 Receivable from related parties 27 37 Prepaid expenses 5,985 5,336 Fair value of interest rate swap agreements 797 2,274 Other assets 6,760 7,606 Total Assets $1,149,753 $1,053,210 Liabilities Line of credit $91,000 $- Term notes 350,000 350,000 Accounts payable and accrued liabilities 22,559 15,092 Deferred revenue 5,746 5,292 Accrued distributions 13,884 12,941 Mortgages payable 110,911 112,027 Total Liabilities 594,100 495,352 Minority interest – consolidated joint venture 16,783 16,783 Limited partners' capital interest (425,785 units and 429,035 units in 2007 and 2006, respectively) 19,518 24,575 Partners' Capital General partner (219,567 units outstanding in 2007 and 2006) 3,830 3,905 Limited partner (21,392,860 and 20,223,962 units outstanding in 2007 and 2006, respectively) 514,838 480,467 Preferred partners (no Series C Preferred Units outstanding in 2007 and 1,200,000 outstanding in 2006) at liquidation preference - 30,000 Accumulated other comprehensive income 684 2,128 Total Partners' Equity 519,352 516,500 Total Liabilities and Partners' Capital $1,149,753 $1,053,210 See notes to financial statements. - 2 - SOVRAN ACQUISITION LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (dollars in thousands, except per unit data) July 1, 2007 to September 30,2007 July 1, 2006 to September 30,2006 Revenues Rental income $49,195 $43,354 Other operating income 1,803 1,430 Total operating revenues 50,998 44,784 Expenses Property operations and maintenance 13,501 12,163 Real estate taxes 4,649 4,112 General and administrative 3,968 3,430 Depreciation and amortization 8,390 6,683 Total operating expenses 30,508 26,388 Income from operations 20,490 18,396 Other income (expenses) Interest expense (9,092) (8,421) Interest income 137 135 Minority interest – consolidated joint ventures (462) (462) Equity in income of joint ventures 17 42 Net Income 11,090 9,690 Preferred unit distributions - (628) Net income available to common unitholders $11,090 $9,062 Earnings per common unit – basic $0.51 $0.49 Earnings per common unit – diluted $0.51 $0.49 Common units used in basic earnings per unit calculation 21,817,036 18,347,269 Common units used in diluted earnings per unit calculation 21,853,695 18,416,927 Distributions declared per common unit $0.63 $0.62 See notes to financial statements. - 3 - SOVRAN ACQUISITION LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (dollars in thousands, except per unit data) January 1, 2007 to September 30, 2007 January 1, 2006 to September 30, 2006 Revenues Rental income $138,985 $117,797 Other operating income 4,713 3,940 Total operating revenues 143,698 121,737 Expenses Property operations and maintenance 38,819 31,915 Real estate taxes 13,670 11,372 General and administrative 11,222 10,530 Depreciation and amortization 25,547 18,362 Total operating expenses 89,258 72,179 Income from operations 54,440 49,558 Other income (expenses) Interest expense (24,908) (20,992) Interest income 814 490 Minority interest – consolidated joint ventures (1,386) (1,068) Equity in income of joint ventures 97 148 Net Income 29,057 28,136 Preferred unit distributions (1,256) (1,884) Net income available to common unitholders $27,801 $26,252 Earnings per common unit – basic $1.31 $1.45 Earnings per common unit – diluted $1.31 $1.44 Common units used in basic earnings per unit calculation 21,188,243 18,139,326 Common units used in diluted earnings per unit calculation 21,240,488 18,205,493 Distributions declared per common unit $1.87 $1.85 See notes to financial statements. - 4 - SOVRAN ACQUISITION LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) January 1, 2007 to September 30, 2007 January 1, 2006 to September 30, 2006 Operating Activities Net income $28,476 $28,136 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 26,263 19,110 Equity in income of joint ventures (97) (148) Minority interest 1,967 1,068 Non-vested stock earned 895 632 Stock option expense 139 100 Changes in assets and liabilities: Accounts receivable (722) (175) Prepaid expenses (329) (4,230) Accounts payable and other liabilities 7,274 7,951 Deferred revenue (62) (12) Net cash provided by operating activities 63,804 52,432 Investing Activities Acquisition of storage facilities (132,712) (125,625) Improvements, equipment additions, and construction in progress (28,505) (22,426) Additional investment in consolidated joint ventures net of cash acquired - (7,531) Receipts from joint ventures - 17 Property deposits (258) 416 Receipts from related parties 10 38 Net cash used in investing activities (161,465) (155,111) Financing Activities Net proceeds from sale of common stock 10,499 23,266 Proceeds from line of credit and term note 103,000 251,000 Pay down of line of credit (12,000) (125,000) Financing costs (250) (563) Distributions paid (41,628) (36,595) Distributions from unconsolidated joint venture 98 123 Redemption of Operating Partnership Units (168) (2,680) Mortgage principal payments (1,116) (932) Net cash provided by financing activities 58,435 108,619 Net (decrease) increase in cash (39,226) 5,940 Cash at beginning of period 47,730 4,911 Cash at end of period $8,504 $10,851 Supplemental cash flow information Cash paid for interest $23,003 $17,519 Fair value of liabilities assumed on theacquisition of storage facilities * 386 36,038 *See Note 4 for fair value of land, building, and equipment acquired during the period Distributions declared but unpaid were $13,884 at September30, 2007 and $11,481 at September30, 2006. See notes to financial statements. - 5 - NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited financial statements of Sovran Acquisition Limited Partnership have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form10-Q and Article10 of RegulationS-X.Accordingly, they do not include all information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the nine-month period ended September30, 2007 are not necessarily indicative of the results that may be expected for the year ended December31, 2007. 2. ORGANIZATION Sovran Acquisition Limited Partnership (the "Operating Partnership") is the entity through which Sovran Self Storage, Inc. (the "Company"), a self-administered and self-managed real estate investment trust ("REIT"), conducts substantially all of its business and owns substantially all of its assets.On June26, 1995, the Company commenced operations, through the Operating Partnership, effective with the completion of its initial public offering.At September30, 2007, we owned and operated 354 self-storage properties in 22 states under the name Uncle Bob's Self Storage®.Among our 354 self-storage properties are 38 properties that we manage for two consolidated joint ventures of which we are a majority owner. As of September30, 2007, the Company was a 98.1% economic owner of the Operating Partnership and controls it through Sovran Holdings, Inc. ("Holdings"), a wholly owned subsidiary of the Company incorporated in Delaware and the sole general partner of the Operating Partnership (this structure is commonly referred to as an umbrella partnership REIT or "UPREIT").The board of directors of Holdings, the members of which are also members of the Board of Directors of the Company, manages the affairs of the Operating Partnership by directing the affairs of Holdings.The Company's limited partner and indirect general partner interests in the Operating Partnership entitle it to share in cash distributions from, and in the profits and losses of, the Operating Partnership in proportion to its ownership interest therein and entitle the Company to vote on all matters requiring a vote of the limited partners. The other limited partners of the Operating Partnership are persons who contributed their direct or indirect interests in certain self-storage properties to the Operating Partnership.The Operating Partnership is obligated to redeem each unit of limited partnership ("Unit") at the request of the holder thereof for cash equal to the fair market value of a share of the Company's common stock ("Common Shares") at the time of such redemption, provided that the Company at its option may elect to acquire any Unit presented for redemption for one Common Share or cash.The Company presently anticipates that it will elect to pay cash to acquire Units presented for redemption, rather than issuing Common Shares.With each such redemption the Company's percentage ownership interest in the Operating Partnership will increase.In addition, whenever the Company issues Common Shares, the Company is obligated to contribute any net proceeds therefrom to the Operating Partnership and the Operating Partnership is obligated to issue an - 6 - equivalent number of Units to the Company.Such limited partners' redemption rights are reflected in "limited partners' capital interest" in the accompanying balance sheets at the cash redemption amount at the balance sheet date.Capital activity with regard to such limited partners' redemption rights is reflected in the accompanying statements of partners' capital. We consolidate all wholly-owned subsidiaries. Partially-owned subsidiaries and joint ventures are consolidated when we control the entity. We evaluate partially-owned subsidiaries and joint ventures held in partnership form in accordance with the provisions of Statement of Positions (SOP) 78-9, "Accounting for Investments in Real Estate Ventures", and FASB Staff Position SOP 78-9-1, "Interaction of AICPA SOP 78-9 and EITF Issue 04-5", to determine whether the rights held by other investors constitute "kick-out rights" or "substantive participating rights" as defined therein. For pre-existing joint venture agreements that have not been modified, effective January1, 2006 we were required to adopt the provisions of the EITF's consensus on Issue No. 04-5, "Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners Have Certain Rights." Under this consensus we presume that general partners in a limited partnership control that limited partnership (or similar entity like a limited liability company) regardless of the extent of the general partners' ownership interest in the limited partnership. We also consider whether the rights of the limited partners can overcome the presumption of control by the general partners, if the limited partners have either (a)the substantive ability to dissolve (liquidate) the limited partnership or otherwise remove the general partners without cause or (b)substantive participating rights. For partially-owned subsidiaries or joint ventures held in corporate form, we consider the guidance of SFAS No. 94 "Consolidation of All Majority-Owned Subsidiaries" and Emerging Issues Task Force (EITF) 96-16, "Investor's Accounting for an Investee When the Investor has a Majority of the Voting Interest but the Minority Shareholder or Shareholders Have Certain Approval or Veto Rights", and in particular, whether rights held by other investors would be viewed as "participation rights" as defined therein. To the extent that any minority investor has important rights in a partnership or substantive participating rights in a corporation, including substantive veto rights, the related entity will generally not be consolidated. We also consider the provisions of SFAS Interpretation No.46(R), "Consolidation of Variable Interest Entities– An Interpretation of ARB No.51" in evaluating whether consolidation of entities which are considered to be variable interest entities is warranted and we are the primary beneficiary of the expected losses or residual gains of such entities. Our consolidated financial statements include the accounts of the Company, the Operating Partnership, and our majority-owned joint ventures Locke SovranI, LLC and Locke SovranII, LLC. All intercompany transactions and balances have been eliminated. Investments in joint ventures that we do not control but for which we have significant influence over, are reported using the equity method. In April 2006, the Operating Partnership made additional investments of $8,475,000 in Locke Sovran I,LLC and Locke Sovran II,LLC that increased the Operating Partnership's ownership from approximately 45% to over 70% in each of these joint ventures.As a result of this transaction, from the date that its controlling interest was acquired, the Operating Partnership has consolidated the accounts of Locke Sovran I,LLC in its financial statements.The accounts of Locke Sovran II,LLC were already being included in the Operating Partnership's consolidated financial statements as it has been a majority controlled joint venture since 2001. - 7 - 3. STOCK BASED COMPENSATION The Operating Partnership adopted FASB Statement No.123(R), Share-Based Payment on January1, 2006 and uses the modified-prospective method.Under the modified-prospective method, the Operating Partnership recognizes compensation cost in the financial statements issued subsequent to January1, 2006 for all share based payments granted, modified, or settled after the date of adoption as well as for any awards that were granted prior to the adoption date for which the requisite service period has not been completed as of the adoption date. For the three and nine months ended September30, 2007, the Operating Partnership recorded compensation expense (included in general and administrative expense) of $38,000 and $139,000, respectively, related to stock options under Statement123(R) and $322,000 and $895,000, respectively, related to amortization of non-vested stock grants.For the three and nine months ended September30, 2006, the Operating Partnership recorded compensation expense (included in general and administrative expense) of $12,000 and $100,000, respectively, related to stock options and $240,000 and $632,000, respectively, related to amortization of non-vested stock grants. 4. INVESTMENT IN STORAGE FACILITIES The following summarizes our activity in storage facilities during the nine months ended September 30, 2007. (dollars in thousands) Cost: Beginning balance $1,143,904 Property acquisitions 124,701 Improvements and equipment additions 34,219 Dispositions (81) Ending balance $1,302,743 Accumulated Depreciation: Beginning balance $155,843 Additions during the period 22,199 Dispositions (54) Ending balance $177,988 The Operating Partnership allocates purchase price to the tangible and intangible assets and liabilities acquired based on their estimated fair values. The value of land and buildings are determined at replacement cost. Intangible assets, which represent the value of existing customer leases, are recorded at their estimated fair values. The Operating Partnership measures the value of in-place customer leases based on the Operating Partnership's experience with customer turnover. The Operating Partnership amortizes in-place customer leases on a straight-line basis over 12months (the estimated future benefit period).During the nine months ended September 30, 2007, the Operating Partnership acquired 27 storage facilities for $129.1million.Substantially all of the purchase price of these facilities was allocated to land ($25.5million), building ($100.3 million), equipment ($1.4 million) and in-place customer leases ($1.9million) and the operating results of the acquired facilities have been included in the Operating Partnership's operations since the respective acquisition dates. - 8 - 5. PRO FORMA FINANCIAL INFORMATION The following unaudited pro forma Condensed Statement of Operations is presented as if (i)the 27 storage facilities purchased during the nine months ended September30, 2007, (ii)the 42 storage facilities purchased during 2006, (iii)the additional investment in Locke SovranI, LLC and Locke SovranII, LLC in April 2006, and (iv)the related indebtedness incurred and assumed on these transactions had all occurred at January1, 2006.Such unaudited pro forma information is based upon the historical statements of operations of the Operating Partnership.It should be read in conjunction with the financial statements of the Operating Partnership. In management's opinion, all adjustments necessary to reflect the effects of these transactions have been made.This unaudited pro forma information does not purport to represent what the actual results of operations of the Operating Partnership would have been assuming such transactions had been completed as set forth above nor does it purport to represent the results of operations for future periods. (dollars in thousands, except unit data) July 1, 2007 to Sep. 30, 2007 July 1, 2006 to Sep. 30, 2006 Jan. 1, 2007 to Sep. 30, 2007 Jan. 1, 2006 to Sep. 30, 2006 Pro forma total operating revenues $50,998 $49,148 $148,120 $142,172 Pro forma net income $11,696 $9,871 $31,451 $26,514 Pro forma earnings per common unit - diluted $0.54 $0.44 $1.42 $1.19 6. UNSECURED LINE OF CREDIT AND TERM NOTES The Operating Partnership has a $100million unsecured line of credit that matures in September 2008 and a $100million unsecured term note that matures in September 2009.The line of credit bears interest at LIBOR plus 0.90% and requires a 0.20% facility fee.The term note bears interest at LIBOR plus 1.20%.The Operating Partnership also maintains a $80million term note maturing September 2013 bearing interest at a fixed rate of 6.26%, a $20million term note maturing September 2013 bearing interest at a variable rate equal to LIBOR plus 1.50%, and a $150 million unsecured term note maturing in April 2016 bearing interest at 6.38%.The interest rate at September30, 2007 on the Operating Partnership's available line of credit was approximately 6.03% (6.20% at December31, 2006).At September30, 2007, there was $9million available on the revolving line of credit. The Operating Partnership entered into a $25 million term note arrangement with a bank in September 2007.The term note matures March31, 2008 and bears interest at LIBOR plus 1.20%.There was no balance outstanding under this term note arrangement at September30, 2007. - 9 - 7. MORTGAGES PAYABLE Mortgages payable at September30, 2007 and December31, 2006 consist of the following: (dollars in thousands) September 30, 2007 December 31, 2006 7.80% mortgage note due December 2011, secured by 11 self-storage facilities (Locke Sovran I) with an aggregate net book value of $41.7 million, principal and interest paid monthly $29,189 $29,486 7.19% mortgage note due March 2012, secured by 27 self-storage facilities (Locke Sovran II) with an aggregate net book value of $78.9 million, principal and interest paid monthly 43,898 44,623 7.25% mortgage note due December 2011, secured by 1 self-storage facility with an aggregate net book value of $5.9 million, principal and interest paid monthly.Estimated market rate at time of acquisition 5.40% 3,675 3,769 6.76% mortgage note due September 2013, secured by 1 self-storage facility with an aggregate net book value of $2.0 million, principal and interest paid monthly 1,027 1,043 6.35% mortgage note due March 2014, secured by 1 self-storage facility with an aggregate net book value of $1.9 million, principal and interest paid monthly 1,128 1,144 5.55% mortgage notes due November 2009, secured by 8 self-storage facilities with an aggregate net book value of $35.3 million, interest only paid monthly.Estimated market rate at time of acquisition 6.44% 25,665 25,496 7.50% mortgage notes due August 2011, secured by 3 self-storage facilities with an aggregate net book value of $14.5 million, principal and interest paid monthly.Estimated market rate at time of acquisition 6.42% 6,329 6,466 Total mortgages payable $110,911 $112,027 The Operating Partnership assumed the 7.25%, 6.76%, 6.35%, 5.55% and 7.50% mortgage notes in connection with the acquisitions of storage facilities in 2005 and 2006.The 7.25%, 5.55%, and 7.50% mortgages were recorded at their estimated fair value based upon the estimated market rates at the time of the acquisitions ranging from 5.40% to 6.44%.The carrying value of these three mortgages approximates the actual principal balance of the mortgages payable.An immaterial premium exists at September30, 2007, which will be amortized over the remaining term of the mortgages based on the effective interest method. - 10 - The table below summarizes the Operating Partnership's debt obligations and interest rate derivatives at September30, 2007.The estimated fair value of financial instruments is subjective in nature and is dependent on a number of important assumptions, including discount rates and relevant comparable market information associated with each financial instrument.The fair value of the fixed rate term notes and mortgage notes were estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities.The use of different market assumptions and estimation methodologies may have a material effect on the reported estimated fair value amounts.Accordingly, the estimates presented below are not necessarily indicative of the amounts the Operating Partnership would realize in a current market exchange. Expected Maturity Date Including Discount (dollars in thousands) 2007 2008 2009 2010 2011 Thereafter Total Fair Value Line of credit - variable rate LIBOR + 0.9% - $91,000 - $91,000 $91,000 Notes Payable: Term note - variable rate LIBOR+1.20% - - $100,000 - - - $100,000 $100,000 Term note - variable rate LIBOR+1.50% - $20,000 $20,000 $20,000 Term note - fixed rate 6.26% - $80,000 $80,000 $79,921 Term note - fixed rate 6.38% - $150,000 $150,000 $148,888 Mortgage note - fixed rate 7.80% $105 $427 $467 $504 $27,686 - $29,189 $30,891 Mortgage note - fixed rate 7.19% $253 $1,042 $1,128 $1,211 $1,301 $38,963 $43,898 $45,774 Mortgage note - fixed rate 7.25% $32 $133 $141 $149 $3,220 - $3,675 $3,607 Mortgage note - fixed rate 6.76% $5 $22 $23 $25 $27 $925 $1,027 $1,061 Mortgage note - fixed rate 6.35% $6 $24 $26 $28 $30 $1,014 $1,128 $1,143 Mortgage notes - fixed rate 5.55% - - $25,665 - - - $25,665 $26,493 Mortgage notes - fixed rate 7.50% $ 47 $194 $208 $222 $5,658 - $6,329 $6,435 Interest rate derivatives– asset - $797 8. INTEREST RATE SWAP AGREEMENTS Interest rate swaps are used to adjust the proportion of total debt that is subject to variable interest rates.The interest rate swaps require the Operating Partnership to pay an amount equal to a specific fixed rate of interest times a notional principal amount and to receive in return an amount equal to a variable rate of interest times the same notional amount.The notional amounts are not exchanged.No other cash payments are made unless the contract is terminated prior to its maturity, in which case the contract would likely be settled for an amount equal to its fair value.The Operating Partnership enters into interest rate swaps with a number of major financial institutions to minimize counterparty credit risk. The interest rate swaps qualify and are designated as hedges of the amount of future cash flows related to interest payments on variable rate debt.Therefore, the interest rate swaps are recorded in the consolidated balance sheet at fair value and the related gains or losses are deferred in shareholders' equity as Accumulated Other Comprehensive Income ("AOCI").These deferred gains and losses are amortized into interest expense during the period or periods in which the related interest payments affect earnings.However, to the extent that the interest rate swaps are not perfectly effective in offsetting the change in value of the interest payments being hedged, the ineffective portion of these contracts is recognized in earnings immediately.Ineffectiveness was immaterial for the 2007 and 2006 periods to date. - 11 - The Operating Partnership has entered into three interest rate swap agreements as detailed below to effectively convert a total of $120 million of variable-rate debt to fixed-rate debt. Notional Amount Effective Date Expiration Date Fixed Rate Paid Floating Rate Received $50 Million 11/14/05 9/1/09 5.590% 1 month LIBOR $20 Million 9/4/05 9/4/13 5.935% 6 month LIBOR $50 Million 10/10/06 9/1/09 5.680% 1 month LIBOR The interest rate swap agreements are the only derivative instruments, as defined by SFAS No. 133, held by the Operating Partnership.Based on current interest rates, the Operating Partnership estimates that net receipts under the interest rate swaps will be approximately $1.0 million in 2007.Net receipts under the interest rate swap agreements are reclassified to interest expense as settlements occur.The fair value of the swap agreements including accrued interest was an asset of $0.8million at September30, 2007. 9. COMMITMENTS AND CONTINGENCIES The Operating Partnership's current practice is to conduct environmental investigations in connection with property acquisitions.At this time, the Operating Partnership is not aware of any environmental contamination of any of its facilities that individually or in the aggregate would be material to the Operating Partnership's overall business, financial condition, or results of operations. At September30, 2007, the Operating Partnership was in negotiations to acquire three self-storage facilities for approximately $10.6million.The purchase of these facilities is subject to significant contingencies, and there is no assurance that any of these facilities will be acquired. 10. COMPREHENSIVE INCOME Total comprehensive income consisting of net income and the change in the fair value of interest rate swap agreements was $27.0million and $28.1million for the nine months ended September30, 2007 and 2006, respectively. 11. INVESTMENT IN JOINT VENTURES At September30, 2007, the Operating Partnership has a 49% ownership interest in Iskalo Office Holdings,LLC, which owns the building that houses the Operating Partnership's headquarters and other tenants.The Operating Partnership's investment includes a capital contribution of $49.The carrying value of the Operating Partnership's investment is a liability of $0.5 million and $0.4million at September30, 2007 and December31, 2006 respectively, and is included in accounts payable and accrued liabilities in the accompanying consolidated balance sheets. The Operating Partnership does not guarantee the debt of Iskalo Office Holdings, LLC. - 12 - In April 2006, the Operating Partnership made an additional investment of $2.8million in Locke SovranI, LLC that increased the Operating Partnership's ownership to over 70%.As a result of this transaction the Operating Partnership has consolidated the results of operations of Locke SovranI, LLC in its financial statements since April1, 2006, the date that it acquired its controlling interest. 12. EARNINGS PER UNIT The Operating Partnership reports earnings per unit data in accordance with Statement of Financial Accounting Standards No.128, "Earnings Per Share."In computing earnings per unit, the Operating Partnership excludes preferred stock dividends from net income to arrive at net income available to common unitholders.The following table sets forth the computation of basic and diluted earnings per common unit. (in thousands except per unit data) Three Months Ended Sep. 30, 2007 Three Months Ended Sep. 30, 2006 Nine Months Ended Sep. 30, 2007 Nine Months Ended Sep. 30, 2006 Numerator: Net income available to common unitholders $11,090 $9,062 $27,801 $26,252 Denominator: Denominator for basic earnings per unit - weighted average units 21,817 18,347 21,188 18,139 Effect of Dilutive Securities: Stock options, warrants and non-vested stock 37 70 52 66 Denominator for diluted earnings per unit - adjusted weighted average units and assumed conversion 21,854 18,417 21,240 18,205 Basic earnings per common unit $0.51 $0.49 $1.31 $1.45 Diluted earnings per common unit $0.51 $0.49 $1.31 $1.44 Prior to its conversion (see Note14), Common units from the conversion of the SeriesC Convertible Cumulative Preferred Stock were excluded from the 2007 and 2006 diluted earnings per unit calculation because their inclusion would have had an antidilutive effect on earnings per unit. 13. INCOME TAXES The Company qualifies as a REIT under the Internal Revenue Code of 1986, as amended, and will generally not be subject to corporate income taxes to the extent it distributes at least 90% of its taxable income to its shareholders and complies with certain other requirements. Accordingly, no provision has been made for federal income taxes in the accompanying financial statements. The Operating Partnership does not pay federal income taxes because we qualify as a partnership for federal and state income tax purposes and our partners are required to include their respective shares of profits and losses in their income tax returns. In July 2006, the Financial Accounting Standards Board issued Financial Interpretation No.48 ("FIN 48"), Accounting for Uncertainty in Income Taxes, which applies to all tax positions related to income taxes subject to SFAS 109, Accounting for Income Taxes. FIN 48 requires a - 13 - new evaluation process for all tax positions taken.If the probability for sustaining a tax position is greater than 50%, then the tax position is warranted and recognition should be at the highest amount which would be expected to be realized upon ultimate settlement. FIN48 requires expanded disclosure at each annual reporting period unless a significant change occurs in an interim period.Differences between the amounts recognized in the statements of financial position prior to the adoption of FIN48 and the amounts reported after adoption are to be accounted for as an adjustment to the beginning balance of retained earnings.The adoption of FIN48 did not have a material impact on the Operating Partnership's financial position or results from operations. The Operating Partnership's continuing practice is to recognize interest and/or penalties related to state income tax matters in income tax expense.As of September30, 2007, the Operating Partnership had no amounts accrued related to uncertain tax positions.The tax years 2003-2006 remain open to examination by the major taxing jurisdictions to which the Operating Partnership is subject. 14. PREFERRED STOCK On July7, 2007, we issued 920,244 common units to the holder of our SeriesC Preferred Stock upon the holder's election to convert the remaining 1,200,000 units of SeriesC Preferred Stock into common units.As a result of the conversion, $30million recorded in partners' capital as Preferred partners was reclassified to Limited partner. 15. RECENT ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued SFAS No.157, "Fair Value Measurements" which defines fair value, establishes a framework for measurement and expands disclosure about fair value measurements. Where applicable, SFAS157 simplifies and codifies related guidance within generally accepted accounting principles. This statement shall be effective for financial statements issued for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. The Operating Partnership is in the process of evaluating the impact of SFAS No.157 on its financial statements. In February 2007, the FASB issued SFAS No.159, "The Fair Value Option for Financial Assets and Financial Liabilities-including an amendment of FASB Statement No. 115". SFAS No.159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value, with unrealized gains and losses related to these financial instruments reported in earnings at each subsequent reporting date. This Statement is effective as of the beginning of an entity's first fiscal year that begins after November15, 2007.The Operating Partnership is in the process of evaluating the impact of SFAS No.159 on its financial statements. - 14 - Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations The following discussion and analysis of the Operating Partnership's consolidated financial condition and results of operations should be read in conjunction with the financial statements and notes thereto included elsewhere in this report. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS When used in this discussion and elsewhere in this document, the words "intends," "believes," "expects," "anticipates," and similar expressions are intended to identify "forward-looking statements" within the meaning of that term in Section27A of the Securities Exchange Act of 1933 and in Section21F of the Securities Act of 1934. Such forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of the Operating Partnership to be materially different from those expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the effect of competition from new self-storage facilities, which would cause rents and occupancy rates to decline; the Operating Partnership's ability to evaluate, finance and integrate acquired businesses into the Operating Partnership's existing business and operations; the Operating Partnership's ability to effectively compete in the self-storage industry; the Operating Partnership's existing indebtedness may mature in an unfavorable credit environment, preventing refinancing or forcing refinancing of the indebtedness on terms that are not as favorable as the existing terms; interest rates may fluctuate, impacting costs associated with the Operating Partnership's outstanding floating rate debt; the Operating Partnership's ability to successfully expand its truck move-in program for new customers and Dri-guard product roll-out; the Operating Partnership's reliance on its call center; the Operating Partnership's cash flow may be insufficient to meet required payments of principal, interest and dividends; and tax law changes that may change the taxability of future income. RESULTS OF OPERATIONS FOR THE PERIOD JULY1, 2, 2007, COMPARED TO THE PERIOD JULY1, 230, 2006 We recorded rental revenues of $49.2million for the three months ended September30, 2007, an increase of $5.8million or 13.5% when compared to rental revenues of $43.4million for the three months ended September30, 2006.Of the increase in rental income, $1.5million resulted from a 3.6% increase in rental revenues at the 317 core properties considered in same store sales (those properties included in the consolidated results of operations since July1, 2006).The increase in same store rental revenues was achieved primarily through rate increases on select units, offset by a decrease in occupancy, which we believe resulted from move outs from customers who no longer needed storage after the rebuilding of the damage caused by the 2005 hurricanes, and the downturn in the housing market.The remaining $4.3million increase in rental revenues resulted from the acquisition of 27 self-storage properties during the first nine months of 2007 and from having the 2006 acquisitions included for a full quarter of operations.Other income increased $0.4million due to increased merchandise sales and insurance commission revenue. - 15 - Property operating and real estate tax expense increased $1.9million, or 11.5%, in the third quarter of 2007 compared to the same period in 2006.All of this increase related to expenses incurred by the facilities acquired in 2007 and from having expenses from the 2006 acquisitions included for a full quarter of operations.The 317 core properties considered same stores experienced flat expense growth as a result of a decrease in property insurance costs offset by increases in property taxes and repairs.We do not expect operating costs to increase significantly for the remainder of 2007 as lower property insurance rates should offset any rising utility and other operating expenses. General and administrative expenses increased $0.5million or 15.7% from the third quarter of 2006 to the third quarter of 2007.The increase primarily resulted from the costs associated with operating the properties acquired in 2007 and 2006. Depreciation and amortization expense increased to $8.4million in the third quarter of 2007 from $6.7 million in the same period in 2006, primarily as a result of additional depreciation taken on real estate assets acquired in 2007 and a full quarter of depreciation on 2006 acquisitions.Also included in 2007 depreciation and amortization is the amortization of in-place customer leases.The in–place customer lease asset being amortized relates to certain 2007 and 2006 acquisitions for which the purchase price allocation was finalized in 2007.We amortize this expense over a 12 month period. Income from operations increased from $18.4million in the third quarter of 2006 to $20.5 million in the same period in 2007 as a result of the net effect of the items disclosed above. Interest expense increased from $8.4million in the third quarter of 2006 to $9.1million in the same period in 2007 as a result of higher interest rates, additional borrowings under our line of credit and term notes to purchase self-storage properties. FOR THE PERIOD JANUARY1, 230, 2007, COMPARED TO THE PERIOD JANUARY1, 230, 2006 We recorded rental revenues of $139.0million for the nine months ended September30, 2007, an increase of $21.2million or 18.0% when compared to rental revenues of $117.8million during the first nine months of 2006.Of the increase in rental income, $3.8million resulted from a 3.4% increase in rental revenues at the 285 core properties considered in same store sales (those properties included in the consolidated results of operations since January1, 2006).The increase in same store rental revenues was achieved primarily through rate increases on select units, offset by a decrease in occupancy which we believe resulted from move outs from customers who no longer needed storage after the rebuilding of the damage caused by the 2005 hurricanes, and from a downturn in the housing market.$15.8million of the increase in rental revenues resulted from the acquisition of 27 self-storage properties during 2007 and from having the 2006 acquisitions included for a full nine months of operations.As of April1, 2006, the consolidated statement of operations includes the results of a previously unconsolidated joint venture (Locke SovranI, LLC) that has been consolidated as a result of our additional investment in that entity.The rental income related to Locke Sovran I that was not included in our consolidated results for the nine months ended September30, 2006, was $1.6million.Other income increased $0.8million due to increased merchandise sales and insurance commission revenue. - 16 - Property operating and real estate tax expense increased $9.2million, or 21.3%, in the first nine months of 2007 compared to the same period in 2006.Of this increase, $6.5million were expenses incurred by the facilities acquired in 2007 and from having expenses from the 2006 acquisitions included for a full year of operations.$2.1million of the increase was due to increased property insurance, utilities, maintenance expenses, and increased property taxes at the 285 core properties considered same stores.The consolidation of Locke SovranI, LLC as of April1, 2006 resulted in a $0.6million increase in property operating and real estate tax expense in the first nine months of 2007.We do not expect operating costs to increase significantly for the remainder of 2007 as lower property insurance rates should offset any rising utility and other operating expenses. General and administrative expenses increased $0.7million or 6.6% from the first nine months of 2006 to the first nine months of 2007.The increase primarily resulted from the costs associated with operating the properties acquired in 2007 and 2006. Depreciation and amortization expense increased to $25.5million in the first nine months of 2007 from $18.4million in the same period in 2006, primarily as a result of additional depreciation taken on real estate assets acquired in 2007, a full nine months of depreciation on 2006 acquisitions, the consolidation of Locke SovranI, LLC, and the amortization of in-place customer leases.The in-place customer lease asset being amortized relates to certain 2007 and 2006 acquisitions for which the purchase price allocation was finalized in 2007.We amortize this expense over a 12 month period. Income from operations increased from $49.6million in the first nine months of 2006 to $54.4 million in the same period in 2007 as a result of the net effect of the items disclosed above. Interest expense increased from $21.0million in the first nine months of 2006 to $24.9million in same period in 2007 as a result of higher interest rates, additional borrowings under our line of credit and term notes to purchase self-storage properties, and the consolidation of Locke SovranI, LLC as of April1, 2006. FUNDS FROM OPERATIONS We believe that Funds from Operations ("FFO") provides relevant and meaningful information about our operating performance that is necessary, along with net earnings and cash flows, for an understanding of our operating results.
